Title: Draft of a Resolution for the Legislature of New York for the Amendment of the Constitution of the United States, [29 January 1802]
From: Clinton, DeWitt,Hamilton, Alexander
To: Legislature of New York State



[Albany, January 29, 1802]

Resolved, as the sense of the Legislature, that the following amendments ought to be incorporated into the Constitution of the United States as a necessary safeguard in the choice of a President and Vice President against pernicious dissensions as the most eligible mode of obtaining a full and fair expression of the public will in such election.
1st. That Congress shall from time to time divide each State into Districts equal to the whole number of Senators and Representatives from such state in the Congress of the United States, and shall direct the mode of choosing an Elector of President and Vice President in each of the said Districts, who shall be chosen by Citizens who have the qualifications requisite for Electors of the most numerous branch of the State Legislature, and that the districts shall be formed, as nearly as may be, with an equal proportion of population in each, and of Counties and, if necessary, parts of Counties contiguous to each other, except when there may be any detached portion of territory not sufficient of itself to form a District which then shall be annexed to some other part nearest thereto.
2nd. That in all future elections of President and Vice President the persons voted for shall be particularly designated by declaring which is voted for as President and which as Vice President.
Resolved that the President of the Senate and Speaker of the Assembly transmit a copy of the preceding Resolutions to the Senators and Representatives in Congress from this State with an earnest request that they would use their best exertions for obtaining the adoption of the above amendments or other amendments in substance equivalent so as that the President and Vice President may be separately designated in voting for them and that the electors for both may be chosen in distinct Districts.
